Citation Nr: 1711157	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-07 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for residuals of a fracture of the third toe of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to May 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran also testified at a formal RO hearing in August 2007.  Transcripts of the hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran asserts that his currently diagnosed sleep apnea had its onset during his active service.  The Veteran provided written statements by his former spouse and a fellow service member, and former roommate, which describe his in-service and post-service sleep apnea symptomatology.  See July 2008 Correspondence; February 2011Buddy/Lay Statement.  Specifically, both statements reflect symptoms such as snoring and cessation of breathing.  Id.  Accordingly, an examination is required to address the nature and etiology of the Veteran's sleep apnea.  See Walters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service).

In regard to the Veteran's claim for a compensable disability rating for residuals of a fracture of the third toe of the right foot, the Veteran was afforded VA examinations in May 2005, April 2010, and January 2015.  The Veteran's post-service treatment records reflect a diagnosis of traumatic arthritis of the right foot and joint ankylosis, right foot.  See June 2006 Outpatient Note (reflecting joint ankylosis, foot right); August 2009 Podiatry Note (diagnosing the Veteran with traumatic arthritis and reflecting chronic pain for 19 years).  He has also been diagnosed as having right foot metatarsus adductus hallux valgus and bunion deformity; a plantar spur; resection of heel spur and soft tissue mass inferior calcaneal bursa; and hypertrophied plantar fascial tissue.  See May 2010 VA examination report and October 2011 VA medical opinion.  The Veteran maintains that these additional right foot disorders are a progression of, or manifestations of, and/or secondary to, his service-connected fracture of the third toe of the right foot.  The October 2011 VA examiner stated that he could not provide an opinion on this matter without resorting to mere speculation.  The January 2015 VA examiner stated that there was no objective evidence suggesting the Veteran's heel spur is due to the his right 3rd toe fracture.  However, neither examiner provided a rationale for his opinion.  Therefore, a new VA examination is necessary to identify all manifestations of, and the severity of, the Veteran's residuals of a fracture of the third toe of the right foot.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 2017 forward.
2.  Thereafter, schedule the Veteran for an appropriate VA compensation examination to determine the nature and etiology of his sleep apnea.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge the July 2008 statement from his former wife, indicating she witnessed the Veteran's snoring and cessation of breathing during service; and the February 2011 statement from R.S., indicating he witnessed the Veteran's snoring and cessation of breathing both in and out of service.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Schedule the Veteran for an appropriate VA compensation examination to determine the nature and severity of his service-connected residuals of a fracture of the third toe of the right foot.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  

All necessary diagnostic testing, including x-rays if indicated, and evaluation should be performed, and all clinical findings reported in detail.

The examiner must identify all current manifestations of, and the severity of, the Veteran's service-connected residuals of a fracture of the third toe of the right foot.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the following right foot disorders (a) are a progression of, or a manifestation of; (b) was caused by; or (c) was aggravated by, or permanently worsened by, the Veteran's residuals of a fracture of the third toe of the right foot.  The additional right foot disorders are as follows:  traumatic arthritis of the right foot; joint ankylosis, right foot (see June 2006 Outpatient Note (reflecting joint ankylosis, foot right); August 2009 Podiatry Note (diagnosing the Veteran with traumatic arthritis and reflecting chronic pain for 19 years); right foot metatarsus adductus hallux valgus and bunion deformity; a plantar spur; resection of heel spur and soft tissue mass inferior calcaneal bursa; and hypertrophied plantar fascial tissue (See May 2010 VA examination report and October 2011 VA medical opinion).

A supporting rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




